                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


JOHNNY MALDONADO,

                    Petitioner,
                                                     Case No. 16-cv-115-pp
      v.

RANDALL HEPP,

                    Respondent.


               ORDER SCREENING AMENDED HABEAS PETITION


      On February 1, 2016, the petitioner, a person incarcerated at Waupun

Correctional Institution and representing himself, filed a petition for writ of

habeas corpus under 28 U.S.C. §2254, challenging his 2012 conviction in

Milwaukee County Circuit Court for first-degree intentional homicide and

attempted first-degree intentional homicide. Dkt. No. 1. On March 17, 2016,

the court granted the petitioner’s motion to stay the case pending exhaustion of

his state court remedies. Dkt. No. 4. On September 26, 2020, the court granted

his motion to lift the stay and for leave to file an amended petition, and the

court reopened the case. Dkt. No. 15. On October 19, 2020, the court received

the amended petition. Dkt. No. 17.

      This order screens the amended petition under Rule 4 of the Rules

Governing Section 2254 Cases. Because it does not plainly appear from the

record that the petitioner is not entitled to relief, the court will allow the



                                          1

           Case 2:16-cv-00115-PP Filed 04/16/21 Page 1 of 7 Document 19
petitioner to proceed on his claims and order the respondent to answer or

otherwise respond.

      A.      Background

      In its March 17, 2016 order granting the stay and its September 26,

2020 order lifting the stay, the court recounted the facts of the petitioner’s

state-court case:

      On October 9, 2010 the state of Wisconsin charged the petitioner
      with first degree intentional homicide and attempted first degree
      intentional homicide. State v. Maldonado, No. 2010CF005110,
      available at https://wcca.wicourts.gov. A jury found him guilty of
      both counts. On April 20, 2012, the court sentenced the petitioner
      to life imprisonment for first degree intentional homicide. For the
      second count (attempted first degree intentional homicide) the court
      sentenced the petitioner to serve twenty years in prison, followed by
      ten years of extended supervision. The court imposed this sentence
      to run concurrent to the sentence imposed for the intentional
      homicide charge, but consecutive to any other sentence. The court
      entered the judgment of conviction on April 24, 2012. On June 8,
      2012, the court entered a corrected judgment of conviction. The
      court again amended the judgment of conviction on December 5,
      2014. Id.

      On May 10, 2012, the petitioner filed a notice of intent to pursue
      postconviction relief. Id. On January 1, 2013, the Wisconsin Court
      of Appeals extended the deadline for filing a post-conviction motion
      or notice of appeal to April 5, 2013. On June 17, 2013, the court of
      appeals extended the deadline to June 28, 2013. On June 28, 2013,
      the petitioner filed his notice of appeal with the Wisconsin Court of
      Appeals. On July 15, 2014, that court affirmed the circuit court’s
      decision, and, on August 15, 2014, the petitioner appealed to the
      Wisconsin Supreme Court. On November 13, 2014, the Supreme
      Court denied the petition for review. Id.

Dkt. No. 4 at 1-2; Dkt. No. 15 at 1-2.

      On February 1, 2016, the petitioner, by Attorney Ellen Henak, filed a

federal habeas petition. Dkt. No. 1. Along with the petition, he filed a motion

for to stay. Dkt. No. 2. The motion stated that after the Wisconsin Supreme
                                         2

           Case 2:16-cv-00115-PP Filed 04/16/21 Page 2 of 7 Document 19
Court denied his petition for review on November 13, 2014—and because he

had not petitioned the United States Supreme Court for certiorari—the

judgment of conviction had become final and the one-year limitations period

under 28 U.S.C. §2244(d)(1)(a) had begun running ninety days later, on

February 12, 2015. Id. at 2 n.1. The petitioner explained that he filed the

federal petition and the motion for a stay before exhausting his state-court

remedies to avoid being barred by the statute of limitations. Id. at 2. Six weeks

later, the court granted the motion. Dkt. No. 4.

      On January 9, 2018, the petitioner filed in Milwaukee County Circuit

Court an amended postconviction motion under Wis. Stat. §974.06. See State

v. Maldonado, Milwaukee County Case No. 10CF5110 (available at

https://wcca.wicourts.gov). On July 16, 2018, the circuit court denied the

motion. Id. “On appeal, [the petitioner] continue[d] to allege that his trial

counsel provided ineffective assistance by failing to call two particular

witnesses . . . and by failing to object to the admission of hearsay testimony,”

and that “postconviction counsel provided ineffective assistance for failing to

raise these clearly stronger issues prior to [the petitioner’s] direct appeal.” Dkt.

No. 17 at 36. On August 20, 2019, the Wisconsin Court of Appeals affirmed the

circuit court’s denial of relief. Id. at 31. On November 13, 2019, the Wisconsin

Supreme Court denied review. Id. at 45.

      The amended federal petition asserts four grounds for relief: (1)

ineffective assistance of trial counsel for failing to object to certain trial

testimony, (2) ineffective assistance of trial counsel for failing to call a

                                           3

         Case 2:16-cv-00115-PP Filed 04/16/21 Page 3 of 7 Document 19
particular witness, (3) ineffective assistance of trial counsel for failing to call

another particular witness, and (4) ineffective assistance of appellate counsel

for failing to “investigate and raise on post-conviction motions or direct appeal

the issues identified in this petition.” Dkt. No. 17 at 17-21.

      B.      Rule 4 Standard

      Rule 4 of the Rules Governing §2254 Proceedings provides:

      If it plainly appears from the face of the petition and any attached
      exhibits that the petitioner is not entitled to relief in the district
      court, the judge must dismiss the petition and direct the clerk to
      notify the petitioner. If the petition is not dismissed, the judge must
      order the respondent to file an answer, motion or other response
      within a fixed time, or to take other action the judge may order.

      A court allows a habeas petition to proceed unless it is clear to the court

that the petitioner is not entitled to relief in the district court. At the screening

stage, the court expresses no view of the merits of any of the petitioner’s

claims. Rather, the court reviews the petition and exhibits to determine

whether the petitioner alleges he is in custody in violation of the “Constitution

or laws or treaties of the United States.” 28 U.S.C. §2254(a). The court also

considers whether the petitioner filed within the limitations period, exhausted

his state court remedies and avoided procedural default. Generally, a state

prisoner must file his habeas petition within one year of the judgment

becoming final. 28 U.S.C. §2254(d)(1)(A). In addition, the state prisoner must

exhaust the remedies available in the state courts before the district court may

consider the merits of his federal petition. 28 U.S.C. §2254(b)(1)(A). If the

district court discovers that the petitioner has included an unexhausted claim,

the petitioner either must return to state court to exhaust the claim or amend
                                          4

           Case 2:16-cv-00115-PP Filed 04/16/21 Page 4 of 7 Document 19
his petition to present only the exhausted claims. Rose v. Lundy, 455 U.S. 509,

510 (1982).

      Finally, even if a petitioner has exhausted a claim, the district court may

still be barred from considering the claim if the petitioner failed to raise the

claim in the state’s highest court in a timely fashion or in the manner

prescribed by the state’s procedural laws. See O’Sullivan v. Boerckel, 526 U.S.

838, 848 (1999); Thomas v. McCaughtry, 201 F.3d 995, 1000 (7th Cir. 2000)

      C.      Analysis

      The petitioner has stated cognizable constitutional claims. See Armfield

v. Nicklaus, 985 F.3d 536, 547-48 (7th Cir. 2021) (considering on habeas

review a Sixth Amendment claim based on trial counsel’s failure to object to

trial testimony); Blackmon v. Williams, 823 F.3d 1088, 1102–03 (7th Cir. 2016)

(considering on habeas review a Sixth Amendment claim based on trial

counsel’s failure to call a witness); McElvaney v. Pollard, 735 F.3d 528, 530

(7th Cir. 2013) (considering on habeas review a Sixth Amendment claim based

on appellate counsel’s failure to raise trial counsel’s errors). It appears that the

petitioner exhausted his state-court remedies through a §947.06 postconviction

motion. After a preliminary review, the court cannot say at this early stage that

it plainly appears from the face of the amended petition or from any attached

exhibits that the petitioner is not entitled to relief.

      D.      Conclusion

      The court ORDERS that the petitioner may proceed on the grounds

stated in his amended habeas petition.

                                           5

           Case 2:16-cv-00115-PP Filed 04/16/21 Page 5 of 7 Document 19
      The court ORDERS that within sixty days the respondent must answer

or otherwise respond to the amended petition, complying with Rule 5 of the

Rules Governing §2254 Cases, and showing cause, if any, why the writ should

not issue.

      The court ORDERS that the parties must comply with the following

schedule for filing briefs on the merits of the petitioner’s claims:

      (1) the petitioner has forty-five days after the respondent files his answer

to file a brief in support of his amended petition;

      (2) the respondent has forty-five days after the petitioner files his initial

brief to file the respondent’s brief in opposition; and

      (3) the petitioner has thirty days after the respondent files his opposition

brief to file a reply brief (if the petitioner chooses to file such a brief).

      If, instead of filing an answer, the respondent files a dispositive motion,

the respondent must include a brief and materials in support of the motion.

The petitioner then must file a brief in opposition to that motion within forty-

five days of the date the respondent files the motion. If the respondent chooses

to file a reply brief, he must do so within thirty days of the date the petitioner

files the opposition brief.

      The parties must submit their pleadings in time for the court to receive

them by the deadlines stated above.

      Under Civil Local Rule 7(f), briefs in support of or in opposition to the

amended habeas petition and any dispositive motions must not exceed thirty

pages and reply briefs may not exceed fifteen pages, not counting any

                                            6

         Case 2:16-cv-00115-PP Filed 04/16/21 Page 6 of 7 Document 19
statements of facts, exhibits and affidavits. The court asks the parties to

double-space any typed documents.

       Under the Memorandum of Understanding entered into between the

Wisconsin Department of Justice and the U.S. District Clerk of Court for the

Eastern District of Wisconsin, the court will notify the Wisconsin Department

of Justice (through the Criminal Appeals Unit Director and lead secretary) of

this order via Notice of Electronic Filing (NEF). The Department of Justice will

inform the court within twenty-one days from the date of the NEF whether the

Department of Justice will accept service on behalf of the respondent (and, if

not, the reason for not accepting service and the last known address of the

respondent). The Department of Justice will provide the pleadings to the

respondent on whose behalf the Department has agreed to accept service of

process.

      Dated in Milwaukee, Wisconsin this 16th day of April, 2021.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                        7

           Case 2:16-cv-00115-PP Filed 04/16/21 Page 7 of 7 Document 19
